Citation Nr: 1811207	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-23 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral knee condition.  

2.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral hand condition.  

3.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral wrist condition.  

4.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral middle ear condition.  

5.  Entitlement to compensation under 38 U.S.C. § 1151 for bilateral trigger finger condition.  

6.  Entitlement to compensation under 38 U.S.C. § 1151 for pinched nerve right hip/sciatica into lower left leg.

7.  Entitlement to compensation under 38 U.S.C. § 1151 for broken teeth. 

8.  Entitlement to service connection for lower back disorder.  

9.  Entitlement to service connection for a bilateral hip disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from September 1967 to December 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.

The Veteran appeared at a videoconference hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing is of record.  

The issues of service connection for low back and bilateral hip disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. The PFT testing performed at a VA facility in August 2008 did not cause any bilateral knee, bilateral wrist, bilateral hand, bilateral trigger finger, bilateral middle ear conditions, or pinched nerve right hip/sciatica into lower left leg.

2.  The PFT testing performed at a VA facility in August 2008 caused the additional disability of broken teeth and was not reasonably foreseeable.  


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C. § 1151 for a bilateral knee disorder resulting from PFT testing performed by VA in August 2008 have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

2.  The criteria for compensation under 38 U.S.C. § 1151 for a bilateral hand disorder resulting from PFT testing performed by VA in August 2008 have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

3.  The criteria for compensation under 38 U.S.C. § 1151 for a bilateral wrist disorder resulting from PFT testing performed by VA in August 2008 have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

4.  The criteria for compensation under 38 U.S.C. § 1151 for a bilateral middle ear condition resulting from PFT testing performed by VA in August 2008 have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

5.  The criteria for compensation under 38 U.S.C. § 1151 for a bilateral trigger finger condition resulting from PFT testing performed by VA in August 2008 have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

6.  The criteria for compensation under 38 U.S.C. § 1151 for pinched nerve right hip/sciatica into left leg resulting from PFT testing performed by VA in August 2008 have not been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).

7.  The criteria for compensation under 38 U.S.C. § 1151 for broken teeth resulting from PFT testing performed by VA in August 2008 have been met.  38 U.S.C.§ 1151 (West 2014); 38 C.F.R. § 3.361 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Under 38 U.S.C. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was not the result of the Veteran's willful misconduct and either:

1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility, and the proximate cause of the disability or death was either A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or B) an event not reasonably foreseeable; or

2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary as part of an approved rehabilitation program. 

There is no allegation that the Veteran's treatment was part of a training or rehabilitation program, and no further discussion of that provision is required. 

VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran maintains that as a result of negligence on part of VA at the time of PFT testing performed at a VA facility in August 2008, he developed the additional disabilities of a bilateral knee condition, a bilateral hand condition, a bilateral wrist condition, broken teeth, a bilateral middle ear condition, a bilateral trigger finger condition, and a pinched nerve right hip/sciatica into lower left leg. 

A review of the record reveals that on August 15, 2008, the Veteran was scheduled for PFT testing.  In an August 15, 2008 treatment record, it was noted that during PFT testing the Veteran fell unconscious while performing the lung test.  The Veteran was awake and alert after the incident but with complaints of dizziness/lightheadedness.  VA physician was present for the assessment, and a small wound was noted at the top of forehead, which was cleaned with betadine and Steri-stripped with band aid, applied per the physician, then 911 was called per the physician's order.  

Treatment records received from Sunrise Hospital, where the Veteran was taken, indicate that the Veteran had syncope which occurred just prior to arrival.  He had recovered.  The event was witnessed and occurred during pulmonary function test.  He had preceding symptoms of light-headedness.  There were no preceding symptoms of chest pain or abdominal pain.  He collapsed.  There was no seizure activity.  The episode was brief.  Location of injuries was the face.  The Veteran was noted to have a headache, chipped tooth, neck pain, and face pain.  Diagnoses on admission were syncope, head injury, contusion to the face, dental trauma, and probable concussion.  The Veteran was also noted to have minor injuries over the wrists and hands.  The appropriate investigation regarding bony injuries or internal consequences of contusion of the head were done in the emergency room and they were negative.

In an August 18, 2008 VA treatment note, the VA physician indicated that the Veteran did have a short/brief episode of syncope while performing pulmonary function test in the Pulmonary Clinic.  He reported that he was informed by the Respiratory Therapist that the Veteran fell down at the time that he was having his pulmonary function test.  He noted that when he arrived he was sitting on the floor, he was conscious, alert, awake, oriented x 3; however, he had hit his head on the floor.  He was noted to have had a small laceration on his forehead; however, he did not lacerate his skin at whole thickness.  Pressure was applied to his forehead lesion (4 mm) cleaned with iodine and Steri-Strip was placed.  The Veteran did not have any symptoms at that moment except for mild dizziness.  He rested in the clinic; however, he stated that he did have left shoulder pain and some headache; therefore, 911 was called and he was transferred to Sunrise Emergency Room for further care.  His vitals were within normal range.  He did not have any visual problems or nausea after he fell.  It was noted that the Veteran would be followed as scheduled by primary care physician.  The Veteran was advised to bring his medical records from Sunrise Hospital once he was discharged.

In an August 22, 2008 treatment note, it was indicated that the Veteran had been hospitalized at Sunrise Hospital from East Clinic on August 15 as a result of collapsing during the pulmonary function test, hitting his head, causing the Veteran to lose consciousness and sustaining a cut in the forehead.  He fell forward and had dizziness and vertigo on getting up.  CT scan, MRI, and x-ray had resulted in a diagnosis of positional vertigo and the Veteran was discharged on August 19, 2008.  The Veteran was noted to have had a tetanus and diphtheria shot three years ago.  He denied any other neurological signs or symptoms.  He was noted to have dizziness on changing position suddenly and to have a history of tinnitus or vertigo on changing position suddenly.  He denied any audiological or visual complaints, headache, head injury, memory loss, seizure, loss consciousness, black out spells, speech problems, tingling/numbness/weakness/ paralysis, swallowing complaints, bowel bladder complaints, balance complaints, or walking difficulty  Slight bruising at upper forehead at the hair was noted to be present.  

In an August 25, 2008 note, the Veteran's chief complaint was that he continued to have vertigo since he fell.  He again denied any other neurological signs or symptoms, headache, memory loss, seizure, loss consciousness, black out spells, dizziness, tingling/numbness/weakness/paralysis, or audiological or visual complaints.  

In a September 9, 2008 treatment record, the Veteran again denied any other neurological signs/symptoms other than dizziness on changing position suddenly/vertigo.  He again denied audio/visual complaints, headache, head injury, memory loss, seizure, loss consciousness, black out spells, speech problems, tingling/numbness/weakness/ paralysis, swallowing complaints, bowel bladder complaints, balance complaints, or walking difficulty.

In conjunction with his claim, a VA opinion was obtained in March 2013.  Following a complete review of the record, the examiner indicated that it was less likely than not that the Veteran's bilateral knee, bilateral hand, bilateral wrist, bilateral middle ear condition, bilateral trigger finger, lower back, pinched nerve right hip, and sciatica left leg conditions were residuals of the August 2008 syncope while having PFTs at the Las Vegas VA.  It was indicated that the documentation did not support these complaints having a relationship to the August 2008 episode.  In contrast, the examiner did indicate that it was at least as likely as not that the  Veteran's vertigo and tinnitus were a result of the August 2008 fall.  The examiner cited to numerous treatment records in the formulation of the opinion. 

To the extent that the appellant has argued fault on VA's behalf, the question of causation for purposes of 38 U.S.C. § 1151 claims is whether the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or an event not reasonably foreseeable.  There is no indication that the appellant possesses the requisite medical expertise to provide a competent opinion on this question.  Cf. Jandreau, 492 F.3d 1372.

The March 2013 VA medical opinion is persuasive that it is less likely than not that the Veteran's bilateral knee, bilateral wrist, bilateral hand, bilateral trigger finger, bilateral middle ear, or pinched nerve right hip/sciatica into lower left leg was a result of VA treatment.  It was based upon a complete review of the file with numerous treatment records being cited in the report when rendering the opinion.  

The weight of the evidence of record is against a finding of carelessness, negligence, lack of proper skill, error in judgment on the part of VA as it relates to these issues.  Likewise, causation has not been attributed to an event not reasonably foreseeable.  Thus, the criteria for compensation under 38 U.S.C. § 1151 have not been met.

The Board finds that the preponderance of the evidence is against the appellant's claim for compensation under 38 U.S.C. § 1151 as it relates to the claims for bilateral knee, bilateral wrist, bilateral hand, bilateral trigger finger, bilateral middle ear conditions, or pinched nerve right hip/sciatica into lower left leg.


Broken Teeth

As it relates to the Veteran's claim for broken teeth resulting from the August 2008 fall, the Board notes that the March 2013 VA examiner indicated that it was at least as likely as not that the broken teeth - #8 and #9 -  were associated with the August  2008 syncope as the documentation showed that these began with this incident.  The examiner further noted the description of the event (and the few records which described it) that he was inhaling a gas mixture for DLCO (which is harmless) while in the plethysmography chamber, suddenly fainted and fell off the chair onto the floor, landing on his face.  The examiner indicated he had never seen this happen in his many years of practice.  (Rarely, fainting can be seen on the FVC testing - blowing out hard for several seconds, but Veteran apparently was not doing forced expiration at the time).  The cause of the fainting spell was unknown; the local hospital reports suggested that he may have had positional vertigo, causing him to fall...which is a somewhat different story than the VA notes which say he "passed out", bottom line: unknown.  So it was an event that was not reasonably foreseeable.  Based on available documentation, it was an idiosyncratic response that could not have been predicted. 

In the present case, the additional broken teeth disability was caused by medical treatment furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility and the event, as noted above, was not reasonably foreseeable.  As such, compensation under 38 U.S.C. § 1151 for broken teeth is warranted.  


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral knee condition is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral hand condition is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral wrist condition is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral middle ear condition is denied.  

Entitlement to compensation under 38 U.S.C. § 1151 for bilateral trigger finger condition is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for pinched nerve right hip/sciatica into lower left leg is denied. 

Entitlement to compensation under 38 U.S.C. § 1151 for broken teeth is granted.  


REMAND

As it relates to the Veteran's claim of service connection for a hip condition on a direct/presumptive basis, the Board notes that the Veteran was seen with complaints of hip pain on several occasions during service.  At one point, the Veteran was diagnosed as having congenital hip subluxation.  While the March 2013 VA examiner indicated that this was a congenital condition which would not result from falling to the ground during a march, she did not address whether the Veteran had a preexisting condition that was incurred or aggravated by the Veteran's period of service.  Where the Board makes a decision based on an examination report that does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  

As to his low back disorder, the Veteran provided detailed testimony as to how he sustained his back injury.  He has not been afforded a VA examination as it relates to his low back throughout the course of the appeal.  Given the foregoing, the Veteran should be afforded a VA examination to determine the etiology of any current low back disorder and its relationship, if any, to his period of service.  

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain all outstanding VA and/or private treatment records related to the Veteran's outstanding claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current bilateral hip disorder and any low back disorder.  All indicated tests and studies should be performed and all findings should be reported in detail.  The entire record should be made available to the examiner. 

The examiner is requested to render the following opinions: 

(a) Did the Veteran's current subluxation of the hips, if found, clearly and unmistakably (obvious, manifest, undebatable) pre-exist his period of active service? 

(b) If it is your opinion that subluxation of the hips clearly and unmistakably preexisted service, is there clear and unmistakable evidence that subluxation of the hips was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition? 

(c) If you conclude that subluxation of the hips or any other current hip disorder did not clearly and unmistakably pre-exist service, is it at least as likely as not (probability 50 percent of more) that any current subluxation of the hips had its onset in service? 

As to the low back disorder, the examiner is requested to render the following opinion:  

Is it at least as likely as not (50 percent probability or greater) that any current low back disorder is related to the Veteran's period of service?  

Complete detailed rationale is requested for each opinion that is rendered.

3.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action must be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing all indicated development, readjudicate the remaining issues.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


